DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/23/2022 has been entered.  
4.	Currently claim 13 is canceled: and a new claim 23 has been added. Therefore, claims 1-12 and 14-23 are pending in this application.   
Declaration Under 37 CFR 1.132 of CHRISTI LEIGH
5.	The declaration, which was filed on 03/23/2022, has been fully considered; however, it was not sufficient to overcome any of the current rejections.  
(a)	The declarant asserts that “providing positive feedback upon failure achieved through maximal effort and emphasizing that that struggle and failure are expected and necessary aspects of achieving a goal are not included in routine or conventional educational practice”.
However, no rationale and/or evidence is presented to support the above assertion. Moreover, the assertion does not demonstrate whether such feedback is beyond an abstract idea. Even assuming, arguendo, that such feedback is considered to be new, it still does not negate the findings presented under section §101 because a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
(b) 	The declarant asserts, “using an online portal to provide activities that produce a tangible expression of a student's goals, attempts to progress through milestones associated with those goals, and records of that progress is a practical application of at least the first, third, and fourth steps included in the method . . . This translation, especially of the student's own self-reflection, is essential for that enablement and is therefore more than just a tool to implement the method. I declare that a workbook is an example of such a tangible expression”. 
However, the online portal, which is recited at a high level of generality, does not involve an element—or a combination of elements—that provides improvement over the relevant existing technology. Moreover, the progress that the student achieves (e.g. based on the tangible expression produced from the activities, etc.) does not necessarily indicate whether there is a technological improvement. In fact, a teacher who continually monitors a student and provides one or more relevant feedbacks (based on the progress that the student is making) may help the student to be successful in his/her studies. However, such old and well-known teaching/learning practice does not constitute an improvement over the relevant existing technology. Thus, the claims fail to implement an element—or a combination of elements—that integrates the abstract idea into a practical application of the abstract idea. 
Moreover, the use of a workbook does not change the above facts; rather, it emphasizes the conventional nature of the process. 
Accordingly, when each of the claims is considered as a whole, none of the claims amounts to “significantly more” than an abstract idea.   
In view of the foregoing, when all of the evidence is considered, the totality of the declaration fails to outweigh the findings presented under section §101.  
Claim Rejections - 35 USC § 101
6.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-12 and 14-23 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
a) encouraging the student to set a goal; 
b) encouraging the student to formulate milestones toward achieving the goal; 
c) encouraging the student to attempt to progress through the milestones; 
d) encouraging the student to record her progress through the milestones; 
e) monitoring the student's progress through the milestones; 
f) determining whether the student is using maximal effort to proceed through the  
milestones; 
g) providing positive feedback to the student upon her success in proceeding  
through one or more milestones while using maximal effort; 
h) providing positive feedback to the student upon her failure to proceed through 
one or more milestones while using maximal effort; and 
i) emphasizing that struggle and failure are expected and necessary aspects of 
achieving the goal and that effort and persistence are the most important factors  
in achieving the goal.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
None of the current claims recites an additional element, except for claims 21 and 23, which recite an online portal for providing a teacher with access to information or resources.  
However, the additional element, per claims 21 and 23, fails to integrate the abstract idea into a practical application since the above additional element is utilized merely to facilitate the abstract idea (e.g. providing access to information or resources via an online portal). The above demonstrates that the claimed additional element is utilized merely as a tool to implement the abstract idea. 
Accordingly, when each of the current claims is considered as a whole, each claim fails to integrate the abstract idea into a practical application . Particularly, none of the current claims implements an element—or a combination of elements—that imposes meaningful limits on practicing the abstract idea. This is because the claims do not provide an improvement over the relevant existing technology.
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). 
Even considering claims 21 and 23, the claimed additional element is  directed to conventional computer element, which is  serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, according to the original disclosure, that the current claimed invention is directed to a conventional practice. For instance, the disclosure describes some basic advise that an educator (or a parent) provides to a student regarding one or more objectives; such as: advising the student to adjust/edit his/her goals into manageable units; advising the student to add extra studying time for a given subject if the student fails the subject due to time constraint; encouraging the student to record his/her progress toward the goal/milestone that the student set, etc. (see pages 13-15 of the specification). 
The disclosure also describes an educational setting where a workshop is provided to train a teacher; and wherein conventional materials (e.g. video tapes, manuals, etc.) are also presented to facilitate the training (see page 19 of the specification). 
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea. It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-12 and 14-23). Particularly, each of the dependent claims 2-12 and 14-22 is directed to a further abstract idea; whereas claim 23 is directed to the use of a conventional computer element to facilitate a further abstract idea. Accordingly, for the same reasons outlined above, each of the dependent claims also fails to amount to “significantly more” than the abstract idea. 
Thus, at least for the reasons above, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
►	Applicant’s arguments directed to section §101 have been fully considered (the argument filed on 03/23/2022). However, the arguments are not persuasive. Applicant argues, 
In her July 28, 2021 response, the Applicant argued that claims 1-22 amount to significantly more than an abstract idea . . . The courts have held that adding a specific limitation other than what is well-understood, routine, or conventional activity in the field qualify as “significantly more” when recited in a claim with a judicial exception  . . .  Paragraph 4 of the declaration of Christi Leigh, appended hereto, is hereby respectfully submitted as evidence to substantiate this conclusion. The Applicant therefore reasserts that the inclusion of these steps in the method of the present invention elevates the method to significantly more than an abstract idea. The Applicant therefore respectfully requests that the Examiner reconsider the 101 rejections and allow the claims. 
The Applicant also refers again to her responses regarding the April 19, 2018 Memorandum. The Examiner pointed to the references to a description in the specification as meeting the first option in the Memorandum. Specifically, the Examiner had noted that "according to the original disclosure – the current claimed invention is directed to a conventional practice" [April 28, 2021 Office Action at page 5, underlining in the original]. The Applicant has shown that the specification emphasizes that steps h) and i) are not a conventional practice and has now provided evidence to support this emphasis in the specification. The Examiner's reference to what was deemed "a conventional practice" has been evidenced to be a non-conventional practice. This reference therefore does not fulfill the requirements of the Memorandum. As such, the Applicant again respectfully requests that the Examiner reconsider the 101 rejection. 
New claim 23 addresses the Examiner's discussion on page 4 of the current Office Action regarding claim 21. Claim 23 further limits claim 21  . . . at least steps a), c), and d), thus enabling steps e) and f). As steps a), c), and d) require a great deal of self-reflection on the part of the student, a translation of this self-reflection, such as the tangible expression product of the online portal's provided activities, is necessary for steps e) and f) to occur. The provision of activities that produce such a tangible expression is therefore not merely a tool to implement the abstract idea but an additional element that integrates the method into a practical application. This argument is echoed in the declaration of Christi Leigh, appended hereto.

The Office respectfully disagrees with the above arguments. Although Applicant is asserting that the claims include specific limitations that qualify “significantly more” than an abstract idea, Applicant is identifying part of the abstract idea to support the above assertion. Particularly, Applicant is identifying the limitations recited in each of steps (h) and (i) of claim 1. However, all of the limitations recited per claim 1, including those recited in steps (h) and (i) are abstract idea. Accordingly, an abstract idea is certainly not considered to be “significantly more” than an abstract idea. For instance, additional elements must be incorporated to render the claim “significantly more” than an abstract idea. In the instant case, even the original disclosure lacks such additional element(s), let alone the claim. 
It has also been indicated above that the declaration is not sufficient to negate the findings established under section §101 (see the discussion above). Consequently, Applicant’s arguments are not persuasive. It is also worth to note that the Office’s previous response to negate Applicant’s previous argument is still maintained.   
In addition, while referring to the April 19, 2018 Memorandum, Applicant is asserting that steps (h) and (i), per the specification, are not conventional practices. However, it is still a conventional practice to provide a student with one or more pertinent feedbacks based on the students achievements. For instance, when a student succeeds, a teacher normally provides a feedback to the student—such as advising the student to maintain his/her success. Similarly, when the student fails to succeed, a teacher normally provides a feedback to the student in order to encourage the student to improve his/her performance without being disappointed, etc. This is in fact a common sense scenario to a person of ordinary skill in the art. Moreover, regardless of whether one assumes the feedback to be new or unconventional, the feedback is still an abstract idea. As already mentioned above, a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
In addition, the new claim—claim  23—also does not change the facts established under section §101. The use of an online portal as a tool to facilitate the abstract idea recited in claim 1 (or any of the claims for that matter) does not impose meaningful limits on practicing the abstract idea. Particularly, Applicant is emphasizing the abstract idea recited per claim 1 or claim 23, “at least steps a), c), and d), thus enabling steps e) and f). As steps a), c), and d) require a great deal of self-reflection on the part of the student, a translation of this self-reflection, such as the tangible expression product of the online portal's provided activities, is necessary for steps e) and f) to occur. The provision of activities that produce such a tangible expression is therefore not merely a tool to implement the abstract idea but an additional element that integrates the method into a practical application”
However, as already pointed out above, the use of a conventional computer element (such as an online portal) to facilitate an abstract idea (see claim 1 as a whole) does not impose meaningful limits on practicing the abstract idea. For instance, claim 1 is directed to basic interactions that happen between a teacher and a student. Accordingly, the use of a conventional computer element to facilitate such basic interactions does not amount to “significantly more” than an abstract idea. In this regard, the declaration also does not change the above fact. Consequently, Applicant’s arguments are not persuasive.  











Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 23 is rejected under 35 U.S.C.112(b), or second paragraph (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 23 is depepnt on claim 21; and claims 23 recites: 
“wherein said step of providing the teacher with access to the online portal comprises providing activities that produce a tangible expression of at least: 
the goals; 
attempts to progress through the milestones; and  
record of progress through the milestones;
of the student thereby enabling said steps e) and f)”.
However, it is unclear what is implied per the expression in the last line. It is worth to note, per claim 1, that each recited step is expected to be executed, including step (e) that requires monitoring the student's progress through the milestones; and also step (f) that requires determining whether the student is using maximal effort to proceed through the milestones. Thus, each of the above steps is already enabled since each step is considered to be executed per claim 1  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-12 and 14-23 are rejected under 35 U.S.C.103 as being unpatentable over Brock 2016/0314694.
	Regarding claim 1, Brock teaches the following claimed limitations: a method for enhancing a student's likelihood of achieving success, said method comprising the steps of a) encouraging the student to set a goal; b) encouraging the student to formulate milestones toward achieving the goal ([0013]: e.g. requesting the student to set a target goal; and also requesting the student to set a proposed plant to achieve the goal); c) encouraging the student to attempt to progress through the milestones; d) encouraging the student to record her progress through the milestones; e) monitoring the student's progress through the milestones; f) determining whether the student is using maximal effort to proceed through the milestones ([0035]: e.g. the educator interacts with the student, where the educator asks the student various questions; such as: “what is your goal?”; “on a scale of 1-10 where are you now?”, etc.); 
Although Brock does not explicitly describe, “g) providing positive feedback to the student upon her success in proceeding through one or more milestones while using maximal effort; h) providing positive feedback to the student upon her failure to proceed through one or more milestones while using maximal effort; i) emphasizing that struggle and failure are expected and necessary aspects of achieving the goal and that effort and persistence are the most important factors in achieving the goal”, the above limitations are directed to interactions or conversations that a user—such as an educator—makes with a student.
In this regard, Brock already describes that the educator interacts with the student; for example, by asking the student various questions regarding the student’s goals, etc. ([0035]).   
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brock’s implementation; for example, by making an arrangement that allows the educator to provide advice and/or some recommendations to the student, etc., so that the student would not face significant burden to achieve his/her goals.
Regarding claim 2-12, 14-17 and 22, Brock teaches the claimed limitations as discussed above per claim 1.
Each of the above claims is directed to a further encouragement, a suggestion, or a question that a user provides to the student.
As already discussed above, Brock already describes that the educator interacts with the student; for example, by asking the student various questions regarding the student’s goals, etc. ([0035]).   
Accordingly, similar to the point made per claim 1, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brock’s implementation; for example, by making an arrangement that allows the educator to provide advice and/or some recommendations to the student, etc., so that the student would not face significant burden to archive his/her goals.
Regarding claim 18, Brock teaches the claimed limitations as discussed above per claim 1.
Brock further teaches providing training to the teacher ([0034]). Not that, regarding steps a) to e), the discussion applied per claim 1 also applies to claim 18.
Regarding claims 19 and 20, Brock teaches the claimed limitations as discussed above per claim 18.
Brock further teaches, wherein said step 1) comprises providing the teacher with a workshop; wherein said step 1) comprises providing the teacher with a teaching manual ([0034]; [0063], [0066]: e.g. the collaborating environment where the educator studies  suggests a workshop; and the work sheet provided to the educator suggests the manual).
Regarding claim 21, Brock teaches the claimed limitations as discussed above per claim 18.
Brock further teaches, wherein said step 1) comprises providing the teacher with access to an online portal that provides at least information and resources ([0058]: e.g. the educator already accesses information and resources online).
Note that regarding the information and resources being related to steps a) through i), the discussion presented per claim 1 already addresses the steps (a) to (i). 
Regarding claim 23, Brock teaches the claimed limitations as discussed above per claim 21.
Brock further teaches, providing the teacher with access to the online portal comprises providing activities that produce a tangible expression of at least: the goals; attempts to progress through the milestones; and record of progress through the milestones; of the student thereby enabling said steps e) and f) ([0058], [0072]: e.g. the teacher is already provided with various tools that allows him/her to manage the activities of students; such as: how to utilize a GFC—interactive goal focused communication—protocol when teaching students; formulating follow-up procedures; setting up an appointment to re-engage with the student; requesting a proposed plan to achieve the target goal, etc. Accordingly, the online portal already provides the teacher with activities that produce a tangible expression of at least: the goals; attempts to progress through the milestones; and record of progress through the milestones; of the student thereby enabling said steps e) and f)).






Response to Arguments.
9. 	Applicant’s arguments directed to section §103 have been fully considered (the argument filed on 03/23/2022). However, the arguments are not persuasive. Applicant argues,  
The Examiner rejected claims 1-22 as being unpatentable over Brock. The Applicant respectfully disagrees and again incorporates her prior arguments by reference. The Examiner states that "the prior art is not necessarily required to teach the claimed nonfunctional descriptive matter" [ current Office Action at page 15, underlining in the original]. Limitations/steps h) and i) of claim 1 at least are, however, not nonfunctional descriptive matter. These steps are very much functionally related to the process described in claim 1. Indeed, these steps are the crux to producing the useful, concrete, and tangible result 1 of a resilient student who is likely to achieve success. The level of specificity required by claim 1 cannot be generalized as obvious because Brock teaches a scenario where a first individual is engaging with a second individual. That Brock does not disclose each of the specific required steps is evidence of the novelty and nonobviousness of claim 1 and each of its dependent claims. As such, the Applicant respectfully requests that the Examiner reconsider the 103 rejections and allow the claims.

 	However, the Office respectfully disagrees with the above arguments. Although Applicant asserts that the limitations recited per steps (h) and (i) are not nonfunctional descriptive matter, Applicant does not demonstrate a structural and/or a functional feature (if any) that the above steps involve. Instead, Applicant asserts that “[t]hese steps are very much functionally related to the process described in claim 1. Indeed, these steps are the crux to producing the useful, concrete, and tangible result of a resilient student who is likely to achieve success”. Of course, providing a helpful feedback to a student may help the student to succeed; however, this does not necessarily mean that the feedback (e.g. the content of the information) is functional. Consequently, Applicant’s arguments are not persuasive.
	Applicant further asserts that “[t]he level of specificity required by claim 1 cannot be generalized as obvious because Brock teaches a scenario where a first individual is engaging with a second individual”
	However, the level of specificity (if any) that claim 1 involves is directed to the content (e.g. the topic) of the feedback. Accordingly, such specificity, which is neither structural nor functional, does not patentably distinguish the claim from the prior art. This means that the prior art (e.g. Brock) is not necessarily required to teach the content of the feedback recited per claim 1. Particularly, Brock already teaches the process of providing one or more feedbacks to a student (see the analysis presented under section §103). Accordingly, it is obvious to provide a specific feedback to a particular student based on the specific condition pertinent to that student, etc. Consequently, Applicant’s arguments in this regard are also not persuasive. Note also that the prior art may not teach a given claimed limitation(s); however, this does not necessarily imply that the claim is nonobvious (see below, emphasis added), 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art.	


















Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715